EXHIBIT PRESS RELEASE EMCORE Corporation Announces Preliminary Unaudited Results for Its Fourth Quarter and Fiscal Year Ended September 30, 2008 ALBUQUERQUE, New Mexico, December 11, 2008 – EMCORE Corporation (NASDAQ: EMKR – News), a leading provider of compound semiconductor–based components and subsystems for the broadband, fiber optic, satellite, and terrestrial solar power markets, today announced preliminary unaudited financial results for its fourth quarter and fiscal year ended September 30, 2008. Fiscal Year 2008: For the fiscal year ended
